Citation Nr: 1111227	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-39 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a toe disability, of the right foot.  

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement a disability rating in excess of 10 percent for status post patellar tendon rupture of the left knee, with surgical scar.  

4.  Entitlement to a compensable rating prior to January 25, 2008, for status post-operative thoracic outlet syndrome with paresthesias of the right (dominant) upper extremity.  

5.  Entitlement to a disability rating in excess of 20 percent effective January 25, 2008, for status post-operative thoracic outlet syndrome with paresthesias of the right (dominant) upper extremity.  

6.  Entitlement to a compensable rating for a post-operative surgical scar of the left knee, status post patellar tendon rupture repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to June 1995, and from January 1998 to January 2005.  

These claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado.  

Of particular note, the December 2006 rating decision denied the Veteran's claims for increased disability evaluations and service connection.  A June 2008 rating decision assigned a separate 10 percent disability rating for instability of the left knee and a June 2008 supplemental statement of the case assigned a 20 percent disability evaluation for status post-operative surgery for thoracic outlet syndrome with right upper extremity paresthesias, effective January 25, 2008.   However, the Veteran continues to express disagreement with the assigned disability ratings for his disabilities.  In this regard, as the assigned evaluations are not the maximum rating available, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993).

Unfortunately, still further development of the evidence is required before the Board can adjudicate the Veteran's claim of entitlement to service connection for a right toe disability.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


FINDINGS OF FACT

1.  There is no competent medical evidence of a cervical spine disability which is causally related to the Veteran's active service.

2.  Throughout the rating period on appeal, the Veteran's thoracic outlet syndrome with paresthesias of the right upper extremity has been productive of mild incomplete paralysis.

3.  Throughout the rating period on appeal, the Veteran's status-post patellar tendon rupture repair of the left knee has been manifested by complaints of pain and limitation of motion.

4.  Throughout the rating period on appeal, the surgical scar of the left knee is 12 centimeters long, but the scar is not otherwise disfiguring or painful or result in functional limitation. 


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.6, 3.159, 3.303 (2010).

2.  The criteria for a disability evaluation of 20 percent, but no higher, for thoracic outlet syndrome with paresthesias of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.71a, Diagnostic Codes 5235 - 5243; 4.124a, Diagnostic Codes 8520, 8620 (2010).

3.  The criteria for a disability rating in excess of 10 percent for status-post patellar tendon rupture repair of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5256-5262 (2010).

4.  The criteria for an initial compensable rating for the post-operative surgical scar of the left knee, status post patellar tendon rupture repair, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7801 - 7805 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued a VCAA notice letter, dated in October 2006, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to increased disability ratings and service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence. 

In addition, the October 2006 letter from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decisions that were the basis of this appeal were decided after the issuance of an initial, appropriate VCAA notice.  As such, the appellant has not been prejudiced and there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the Board notes that portions of the Veteran's service treatment records and service personnel records are not available, despite attempts by the RO to obtain this evidence.  According to correspondence associated with the Veteran's claims file, repeated attempts to locate the relevant service medical and personnel records have proven futile, and no additional records were found or are to be had.  When, as here, at least a portion of the service records cannot be located, through no fault of the Veteran, VA has a "heightened" obligation to more fully discuss the reasons and bases for its decision and to carefully consider applying the benefit-of-the-doubt doctrine.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

Nevertheless, the claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in connection with his claims.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issue on appeal.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Entitlement to Increased Disability Evaluations

Legal Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as here, the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2010).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Analysis

Thoracic Outlet Syndrome

The Board notes that the evidence of record for the entire rating period on appeal demonstrates that the Veteran experiences mild neurologic symptomatology attributable to his service-connected thoracic outlet syndrome with paresthesias of the right upper extremity.  More specifically, the medical evidence demonstrates that the Veteran's neurologic manifestations include complaints of reduced muscle strength and generalized weakness, with lack of endurance and numbness throughout the entire period on appeal.  At his January 2008 VA examination, there was decreased right shoulder pulse on Adson test, with decreased strength and muscle bulk, with continued complaints of numbness of the right shoulder and decreased sensation to pain and pinprick, and loss of sensation.  There was only slightly decreased grip strength, but there was pain and muscle spasm at the surgical site.  The VA examiner noted that the Veteran had partial loss of sensation involving the axillary nerve of the right arm, the posterior brachial cutaneous branch of the radial nerve, the antebrachial cutaneous of the medial nerve, and part of the ulnar nerve of the right hand, with hypoesthesia.  Therefore, he is entitled to an increased, 20 percent rating, but no higher, for the entire rating period on appeal under Diagnostic Code 8513 for the neurologic manifestations of his thoracic outlet syndrome.

Furthermore, the evidence does not reflect that the Veteran's thoracic outlet syndrome with paresthesias of the right upper extremity caused marked interference with employment (i.e., beyond that already contemplated in the assigned evaluation), or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Hence, the Board finds that this case does not warrant referral to the Director of Compensation and Pension Service for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the evidence of record reveals neurological manifestations consistent with a 20 percent evaluation, for the entire rating period on appeal for the Veteran's thoracic outlet syndrome with paresthesias of the right upper extremity.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Patellar Tendon Rupture Repair of the Left Knee

The Veteran receives a 10 percent disability rating for his status post patellar tendon rupture repair of the left knee pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  See 38 C.F.R. § 4.20.  Diagnostic Code 5010 provides that traumatic arthritis is evaluated as degenerative arthritis pursuant to Diagnostic Code 5003.  Diagnostic Code 5003 states that degenerative arthritis, substantiated by x-ray findings, is to be evaluated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is assigned if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted when x-ray evidence shows involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the knee, and as a result, the rating criteria under Diagnostic Code 5003, for degenerative joint disease without limitation of motion are not for application.  

The Veteran's left knee disability is rated by analogy to 38 U.S.C.A. § 4.71a, Diagnostic Codes 5260 and 5261.  According to Diagnostic Code 5260, a noncompensable rating is assigned when leg flexion is limited to 60 degrees and a 10 percent rating is assigned when leg flexion is limited to 45 degrees.  A 20 percent rating requires leg flexion limited to 30 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a noncompensable evaluation is warranted when leg extension is limited to 5 degrees and a 10 percent evaluation is warranted when leg extension is limited to 10 degrees.  A 20 percent evaluation is warranted when leg extension is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's status post patellar tendon rupture repair of the left knee, the objective clinical evidence of record, throughout the rating period on appeal, does not show that the Veteran has flexion limited to 30 degrees or extension limited to 15 degrees.  His range of motion far exceeds these respective limits.  Indeed, the medical evidence of record clearly indicates that he has essentially continuously had full extension, and that his flexion, at worst, and fully acknowledging his pain, is still to at least 90 degrees.  The Board notes that the Veteran had range of motion to 90 degrees at the April 2009 VA examination, and range of motion to 110 degrees at his September 2010 VA examination.  VA considers "full" range of motion for the knee to be from 0 to 140 degrees (full extension to full flexion).  See 38 C.F.R. § 4.71, Plate II.  There is no objective clinical indication, however, that he has additional functional impairment, above and beyond the 10-percent level, which would support an even higher rating.  Although the Veteran had limitation of extension by 10 degrees at his September 2010 VA examination, the Veteran's VA treatment records prior to and subsequent to that examination indicate that the Veteran's range of extension was full.  Moreover, the Veteran's April 2009 and September 2010 VA examinations were negative for objective evidence of incoordination, weakness, abnormal movement, or deformity, although he reports experiencing pain of the left knee.  Likewise, he had full motor strength.  Similarly, the Veteran does not have overall moderate impairment of his tibia and fibula, significant limitation of motion, dislocated semilunar cartilage, or ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

Moreover, the Board points out that the Veteran receives a separate disability evaluation for instability of the left knee, as well as for his surgical scar of the left knee.  See DeLuca v. Brown, supra.  See Esteban v. Brown, 6 Vet. App. 259 (1994), citing 38 C.F.R. § 4.14 VA's anti-pyramiding provision.  Consequently, he cannot in turn receive additional compensation for the same manifestations under a different diagnosis.  See 38 C.F.R. § 4.14, VA's anti-pyramiding provision (the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited).  

The Board has also considered whether he has additional functional loss - beyond that objectively shown - due to his pain, or because of weakness, premature or excess fatigability, incoordination, etc.  See DeLuca v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 4.59.  Nonetheless, there is no indication in the record that his functional ability is decreased beyond the limitation of motion already shown on examination, even when his symptoms are most problematic.  In particular, the September 2010 VA examiner noted that there was a mild increase in pain upon repetitive use and a loss of motion due to pain, but found that there was no additional weakness, fatigability, incoordination, or lack of endurance.  As a result, his current 10 percent rating adequately compensates him for the extent of his pain, including insofar as its resulting effect on his range of motion.  

The Board has also considered whether the Veteran is entitled to an increased disability evaluation on an extra-schedular basis.  However, the Board concludes that the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no showing by the Veteran that his status post patellar tendon rupture repair of the left knee, standing alone, resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of normal rating schedule standards.  Accordingly, the Board finds that this case does not warrant referral to the Director of Compensation and Pension Service for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Surgical Scar of the Left Knee

The Veteran's surgical scar of the left knee is assigned a noncompensable disability evaluation pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7805.  Disability evaluations are assigned under Diagnostic Code 7805 for limitation of function of the part affected by the scar, in this case, the left knee.  However, as the Veteran is already compensated for limitation of motion of the left knee, as previously discussed, the Board will consider his surgical scar under Diagnostic Codes 7801-7804.  See Brady v. Brown, 4 Vet. App. 203, 206 (1993) (a claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity").  

The Board observes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, Diagnostic Codes 7801-7804 are more appropriate for purposes of rating the Veteran's surgical scar of the left knee.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Under Diagnostic Code 7801, a 10 percent disability evaluation is assigned for a scar that is deep or that causes limited motion of an area exceeding 6 square inches (39 sq. cm.).  Diagnostic Code 7802 provides for a 10 percent disability evaluation for superficial scars, that do not cause limited motion, but that cover an area of 144 square inches (929 sq. cm.) or more.  Diagnostic Code 7803, for a compensable 10 percent rating, requires an unstable superficial scar.  Notes (1) and (2) in this code indicates that an unstable scar is one where, for any reason, there is frequent loss of the covering of the skin over the scar.  Diagnostic Code 7804 provides for a 10 percent disability rating for superficial scars that are painful upon examination.

The Board finds that a higher evaluation for the Veteran's surgical scar of the left knee is not warranted under Diagnostic Code 7801 through 7804, for the entire rating period.  The medical evidence of record indicates that the Veteran's scar is described as minimal, nontender, and without adherence, alteration or breakdown of the skin, elevation or depression of the scar, underlying tissue loss, keloid formation, disfigurement, or inflammation.  The September 2010 VA examination report noted the scar was 18 cm by 1 cm.  The Veteran's April 2009 and September 2010 VA examination reports clearly indicate that this scar is well-healed, stable, and does not limit his range of motion.  As such, the evidence does not show that the criteria sufficient to support a compensable rating are met.  

The Board has also considered whether the Veteran is entitled to an increased disability evaluation on an extra-schedular basis.  However, the Board concludes that the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds that there has been no showing by the Veteran that his surgical scar of the left knee, standing alone, resulted in marked interference with employment or necessitated frequent periods of hospitalization so as to render impractical the application of normal rating schedule standards.  Accordingly, the Board finds that this case does not warrant referral to the Director of Compensation and Pension Service for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Entitlement to Service Connection

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).


Analysis

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claim of entitlement to service connection for a cervical spine disability, so this claim must be denied.  38 C.F.R. § 3.102.  

The Veteran's service treatment records do not show that the Veteran complained of or was treated for a cervical spine disability during his military service.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  Likewise, post-service VA treatment records also are negative for evidence of treatment for or a diagnosis of a cervical spine disability; no cervical spine disability was found on VA examination, as well.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (stating that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

The Board notes that the Veteran's full service treatment records for the period from December 1989 to June 1995 are not available.  When, as here, a veteran's complete claims file, including all of his service treatment records are unavailable through no fault of the appellant's own, the VA's duty to assist, duty to provide reasons and bases for its findings and conclusions, and duty to consider carefully the benefit-of-the-doubt rule, are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board notes that the RO made repeated efforts to obtain information necessary to verify the whether the Veteran had any post-service treatment for or current diagnosis of a cervical spine disability, as additional information may have been gained to his benefit, but that the Veteran did not provide adequate information for such verification.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that "The duty to assist is not ... a one-way street.  If a Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a cervical spine disability during or as a result of his service in the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to diagnose a cervical spine disability.  Nor is the Veteran competent to offer an opinion regarding any causal relationship between a cervical spine disability and his active service. While the Veteran's contentions have been considered carefully, these contentions are outweighed by the medical evidence of record showing that the Veteran does not currently have a cervical spine disability which could be attributed to active service.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.

A 20 percent disability rating is granted for the entire rating period on appeal, for thoracic outlet syndrome with paresthesias of the right upper extremity, subject to the laws and regulations governing the payment of VA compensation.

The claim for a disability rating higher than 10 percent for status post patellar tendon rupture repair of the left knee is denied.

The claim for a compensable disability rating for surgical scar of the left knee is denied.  


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

In this regard, the Board notes that notes that the Veteran has not yet been afforded VA examinations regarding his claim of entitlement to service connection for a toe disability of the right foot, in order to determine whether this claimed disability is related to his military service.  In this regard, the Board notes that the Veteran was treated for swelling and numbness of the right foot during service.  Likewise, VA medical records indicate that the Veteran was treated following his service for right big toe pain and right foot swelling, and possible diagnoses of arthritis and osteomyelitis were noted.  The Veteran underwent surgery in 2006.  The Veteran contends that, even absent an acute event or injury during service, his service resulted in his current toe disability of the right foot.  The Veteran also contends that he has had continuity of symptomatology in the years following active service.  The Board notes that the medical evidence is unclear whether the Veteran's claimed toe disability of the right foot is related causally or etiologically to active service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).   Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim of entitlement to service connection.  Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's claimed disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his toe disability of the right foot, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his toe disability of the right foot is related to his service in the military, including any treatment for his right foot during service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  Then, the RO should readjudicate the Veteran's claim of entitlement to service connection for a toe disability of the right foot, with application of all appropriate laws and regulations, and consideration of all additional information obtained since issuance of the most recent supplemental statement of the case, including any evidence obtained as a result of this remand. 

 If the claim remains denied, the appellant and his representative should be furnished a SSOC and afforded a reasonable period of time within which to respond thereto.  Thereafter, the case should be returned to the Board, as appropriate.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


